FILE COPY



         RE:   Case   No.   15-0069                       DATE:   1/16/2015
         COA #:   12-14-00233-CV         TC#
STYLE:   CLIFFORD     FAIRFAX
   v.    BRAD LIVINGSTON,       ET AL.


      Today the Supreme Court of Texas received and filed a
motion for extension of time to file petition for review
pursuant to Rule 53.7(f) in the above numbered and styled
case.




                                MS.   CATHY   S.   LUSK
                                CLERK,   TWELFTH COURT OF APPEALS
                                1517 WEST FRONT, SUITE 354
                                TYLER, TX  75702